        Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 1 of 34



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________________________________________

CHRISTOPHER MCCROBIE,                                             )
individually, and on behalf of all                                )
others similarly situated,                                        )
                                                                  )       No. 15-cv-0018-LJV-MJR
                                    )       Plaintiff,
            v.                      )                                     CLASS ACTION
                                    )
PALISADES ACQUISITION XVI,          )                                     JURY TRIAL DEMANDED
LLC, ASTA FUNDING, INC.,            )
HOUSLANGER & ASSOCIATES,            )
PLLC, and TODD HOUSLANGER,          )
                                    )
________________________Defendants. )


                                        SECOND AMENDED COMPLAINT

           1.         This is a consumer class action brought on behalf of consumers

subjected to Defendants’ violations of the Fair Debt Collection Practices Act, 15

U.S.C. §1692 et seq. (“FDCPA”) and New York General Business Law § 349 (“GBL

§ 349”). The FDCPA prohibits debt collectors from engaging in abusive, deceptive,

unfair, and illegal collection practices, while GBL § 349 prohibits deceptive acts or

practices in the conduct of any business.

           2.         To summarize: In 2007, a company called Centurion Capital

Corporation (which is not a party to this action) obtained a default judgment

against Christopher McCrobie. Mr. McCrobie had no knowledge of the lawsuit or

the default judgment, as service appears to have been achieved by mailing the

pleadings to an old address at which he no longer resided. More than seven years

later, Houslanger & Associates, PLLC, a law firm acting on behalf of Palisades

Acquisition XVI, LLC (“Palisades”), forwarded an income execution to the Buffalo
                                                                      1
     Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 2 of 34



City Marshall’s Office, who pursuant to their instructions, forwarded it to Mr.

McCrobie’s employer. But, as more fully explained below, neither Palisades, nor its

attorney and agent Todd Houslanger, nor his law firm Houslanger & Associates

PLLC, had the legal right to enforce the default judgment that had been obtained

by Centurion Capital Corporation, and, thus, Defendants’ collection efforts violated

the FDCPA and GBL § 349.

                           JURISDICTION AND VENUE

      3.     Jurisdiction of this court arises under 15 U.S.C. §1692k(d), and 28

U.S.C. § 1331.

      4.     This Court has supplemental jurisdiction over the state claims

pursuant to 28 U.S.C. §1367(a).

      5.     Venue is proper in this district under 28 U.S.C. §1391(b) in that

Defendants transacts business within the Western District of New York and the

conduct complained of occurred here.

                                       PARTIES

      6.     Plaintiff Christopher McCrobie, is a natural person residing in the

County of Erie and State of New York and is a “consumer” as that term is defined

by 15 U.S.C. §1692a(3).

      7.     Defendant Palisades Acquisition XVI, LLC, (“Palisades”) is a foreign

limited liability company organized and existing under the laws of the State of

New Jersey and is a “debt collector” as that term is defined by 15 U.S.C.

§1692a(6).



                                         2
     Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 3 of 34



       8.     Defendant, Palisades Acquisition XVI, LLC is a purchaser and

collector of defaulted debts, regularly attempts to collect debts alleged to be due

another, and is principally engaged in debt collection.

       9.     Defendant Asta Funding, Inc. (“Asta”) is a foreign corporation,

organized and existing under the laws of the State of Delaware, and is a “debt

collector” as that term is defined by 15 U.S.C. § 1692a(6).

       10.    Asta is a purchaser and collector of defaulted debts, regularly

attempts to collect debts alleged to be due another, and is principally engaged in

debt collection.

       11.    Defendant Palisades is a wholly owned subsidiary of Defendant Asta.

       12.    Defendant Houslanger & Associates, PLLC is a domestic professional

corporation organized and existing under the laws of the State of New York and is

a “debt collector” as that term is defined by 15 U.S.C. §1692a(6).

       13.    Defendant Houslanger & Associates, PLLC regularly attempts to

collect debts alleged to be due another, and is principally engaged in debt

collection.

       14.    Defendant Todd Houslanger is the managing attorney of Houslanger

& Associates, PLLC and is a “debt collector” as that term is defined by 15 U.S.C.

§1692a(6). On information and belief:

        a. Todd Houslanger is also the owner and founder of Houslanger &
           Associates, PLLC;

        b. Todd Houslanger personally developed and was instrumental in
           implementing the patterns and practices of Houslanger & Associates,
           PLLC with respect to the collection of consumer debts as alleged in this

                                          3
     Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 4 of 34



              complaint;

        c. Todd Houslanger approved the signing and serving of income
           executions by himself and other employees of Defendant Houslanger &
           Associates, PLLC on behalf of purported assignees of judgments
           without first conducting an investigation to determine whether proof of
           the purported assignment could be established; and

        d. The tortious conduct alleged in this complaint done in accordance with
           the instructions of Todd Houslanger in his capacity of managing
           attorney of Defendant Houslanger & Associates, PLLC.

      12.       Defendant Todd Houslanger regularly attempts to collect debts alleged

to be due to another, and engages in a business in which the principal purpose is

debt collection.

                                 FACTUAL ALLEGATIONS

        13.      Plaintiff Christopher McCrobie allegedly incurred a credit card

 debt to Providian Financial. This debt will be referred to as “the subject debt.”

        14.      The subject debt arose out of a transaction in which money,

 services or property, which was the subject of the transaction, was primarily for

 personal, family and/or household purposes. As such, said debt is a “debt” as

 that term is defined by 15 U.S.C. §1692a(5).

        15.      Plaintiff thereafter allegedly defaulted on the subject debt.

        16.      Sometime after the alleged default, Providian Financial allegedly

 assigned the subject debt to Centurion Capital Corporation

        17.      Centurion Capital Corporation filed an action against the Plaintiff

 in Buffalo City Court in or about August 6, 2006.

        18.      The summons and complaint commencing the action referenced in

 paragraph 17 was never personally served upon Plaintiff. Instead, it was served
                                             4
     Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 5 of 34



 by substitute service (posting and mailing) at an outdated address of Plaintiff’s.

        19.     At the time of the service of the above-referenced action, Plaintiff

 did not reside at the address where the summons and complaint were posted

 and mailed to.

        20.     Centurion Capital Corporation obtained a default judgment against

 the Plaintiff in said court on or about March 8, 2007.

        21.     Plaintiff had no knowledge of the commencement of the above-

 reference action, or of the default judgment. The default judgment was never

 reported against his credit.

      22.       Sometime before August 28, 2014, Palisades retained the services of

Mr. Houslanger and his firm, Houslanger & Associates, PLLC, for the purpose of

enforcing the default judgment that Centurion Capital Corporation had obtained

against the Plaintiff.

             Background: New York State Law on Assignment of Judgments

      23.      Under CPLR 5019(c), anyone who takes assignment of a City Court

judgment must publicly file “a copy of the instrument on which [the assignee’s]

authority is based, acknowledged in the form required to entitle a deed to be

recorded.”

      24.      Further, under the cases of Musah v. Houslanger & Associates,

PLLC, 962 F. Supp. 2d 636, 639-640 (S.D.N.Y. 2013) and Chase Bank USA v.

Cardello, 27 Misc. 3d 791, 794 (N.Y. Civ. Ct. 2010), in order for an assignment of a

judgment to take effect, the assignor must notify the judgment debtor of the



                                            5
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 6 of 34



assignment.

      25.     CPLR 5019(c) and the Cardello rule are not mere technicalities. In

Cardello, Judge Straniere explained why these rules are material:

              The recent experience of the Civil Court showing large
              numbers of default judgments being obtained in credit
              card cases against consumers far in excess of the
              default rate in regard to all other litigation, as well as
              studies done by independent consumer rights groups
              showing improper service of process in regard to credit
              card debt, requires that such notice be given to the
              defendant. The situation has been . . . fraught with
              abuse . . . . Further, on a regular basis this court
              encounters defendants being sued on the same debt by
              more than one creditor alleging it is the assignee of the
              original credit card obligation. Often these consumers
              have already entered into stipulations to pay off the
              outstanding balance due the credit card issuer and find
              themselves filing an order to show cause to vacate a
              default judgment from an unknown debt purchaser for
              the same obligation. Without receiving such notice of
              the assignment, a debtor seeking to make any
              application to the court would not have any idea as to
              which alleged creditor is to be served.

              . . . It is clear . . . that due process requires that notice
              of the assignment be given to the debtor by the assignor
              and not the assignee. . . .

              Allowing the assignee to give notice would enable
              dishonest debt collectors to search the court records,
              obtain the names of judgment debtors and send the
              debtor a letter stating they have purchased the debt
              and the debtor should make all payments to the third
              party. Requiring the assignor[] . . . to serve the notice
              would reduce the incidents of fraud in this regard. The
              Federal Fair Debt Collection Practices Act lists 16
              “false, deceptive or misleading” practices, some of which
              would not be available by requiring a notice of
              assignment to be given by the assignor to the debtor. . .
              . As the [New York State] Court of Appeals stated in Tri
              City Roofers v. Northeastern Indus. Park, . . . “A
              judgment debtor
                                            6
      Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 7 of 34



              is not called upon to search the county’s records every
              time he is served with an execution or desires to make a
              payment on his debt.” The failure to establish that
              notice of the assignment was given to the debtor makes
              the assignment ineffective.

               Background: New York State Law on Income Executions

       26.    Under CPLR 5230(b) and § 1501 of the New York Uniform City Court

Act, no income execution may be issued except by the clerk of the court or by the

judgment creditor’s attorney.

       27.    Moreover, under New York State law, a judgment creditor is not

required to first apply to any court before resorting to post-judgment remedies.

       28.    As can be seen from the income execution attached to this Complaint

as Exhibit A, an income execution is an order to both the judgment debtor and to the

Marshall to take certain steps to effectuate a court’s judgment – and that mandate

is backed up by the power of the court that handed down the judgment.

       29.    In this way, a New York State income execution is similar to a federal

civil subpoena, which is a command by the federal court that may be signed and

issued by an attorney admitted to practice in that federal court. See Fed. R. Civ. P.

45.

       30.    Thus, any New York State attorney who signs and issues an income

execution is acting as an officer of the court, just as any attorney who signs and

issues a federal civil subpoena is acting as an officer of the court. Indeed, CPLR

5230(b) states that any attorney signing and issuing an income execution is acting

as “officer of the court.”



                                          7
     Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 8 of 34



       31.    As an officer of the court, an attorney who signs an income execution is

under a duty to take minimal steps to satisfy himself that his client is entitled to

garnish a consumer’s wages. See Scott v. Weltzler, 600 N.Y.S.2d 974, 976-77 (N.Y.

App. Div. 1993).

        Background: Attorney’s Duties Before Signing Income Executions

       32.    An attorney’s duty to satisfy himself that his client is entitled to

garnish a consumer’s wages is not a burdensome one, since the underlying contract

dispute that resulted in the alleged debt – however messy it might have been – has

already been reduced to a judgment.

       33.    That said, in order to fulfill his duty, the attorney signing an income

execution must do no more than satisfy himself that a judgment exists, and that his

client is entitled to execute upon it.

       34.    The exact steps that the attorney must take to fulfill that duty depend

on the circumstances.

       35.    For example, an attorney who represents a client when the client

obtains the judgment, then later signs an income execution on behalf of the same

client, need not take any additional steps, because he already has personal

knowledge that the judgment exists and that the client is entitled to execute upon it.

       36.    On the other hand, an attorney who is retained after judgment is

entered would be required to at least look at a copy of the judgment. If the client

were to produce a copy of the judgment, and the client’s name appeared in the

caption as the judgment creditor, that would be enough to satisfy the duty. As



                                          8
     Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 9 of 34



stated above, this duty is not burdensome – rather, it involves reviewing a single

sheet of paper.

       37.    Assuming, however, that the name of the client did not appear in the

caption, the attorney would be under a duty to ask the client for a copy of the

instrument(s) on which the client’s authority to enforce the judgment is based,

before signing and issuing the income execution.

       38.    An attorney who signs an income execution without taking these

minimal steps to steps to satisfy himself (a) that a judgment exists and (b) that his

client is entitled to enforce the judgment is acting recklessly at best. After all, it

would be all too easy for an unscrupulous actor to troll the state court’s electronic

dockets in search of stale judgments to misappropriate, or even to fabricate

judgments out of whole cloth; an attorney who did not take even minimal steps to

satisfy himself that a purported judgment actually exists and that his client is

legally entitled to enforce it might become the accomplice of such an unscrupulous

actor, even if unwittingly.

       39.    Since it is the duty of an attorney, retained post-judgment, to at least

look at a copy of the judgment to be enforced, it follows that, by signing an income

execution, an attorney represents to the Marshall, the judgment debtor, and the

judgment debtor’s employer that he has in fact looked at a copy of the judgment.

       40.    Further, since it is the duty of an attorney, retained post-judgment by

someone other than the original judgment creditor, to verify that his client has

taken the legal steps necessary to enforce the judgment, it follows that the



                                            9
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 10 of 34



attorney’s signature on the income execution represents to the Marshall, the

judgment creditor, and the judgment creditor’s employer that he has in fact verified

that his client has taken the legal steps necessary to execute upon the judgment.

      41.    In other words, by signing an income execution, an attorney is

representing to the world that he is the attorney of record, that his client is entitled

to collect on the judgment, that he is entitled to pay over the Marshall’s poundage

from any amounts collected, and that he has the right to issue a satisfaction of

judgment in the name of the judgment creditor.

                Houslanger Sends an Income Execution to McCrobie

      42.    On or about August 28, 2014, an attorney employed by Houslanger &

Associates, PLLC signed an income execution bearing the caption of the Buffalo City

Court case in which Centurion Capital Corporation obtained a default judgment

against Plaintiff (“the Income Execution”). A copy of the Income Execution is

attached to this Complaint as Exhibit A.

      43.    The attorney employed by Houslanger & Associates, PLLC signed the

Income Execution, not on behalf of Centurion Capital Corporation, but on behalf of

Palisades as the purported judgment creditor.

      44.    Houslanger & Associates, PLLC then forwarded the Income Execution

to the Office of the Marshall of the City of Buffalo, with the knowledge and the

intent that the Marshall, in turn, would forward the income execution first to

Plaintiff, and then to Plaintiff’s employer.

      45.    The Income Execution was a “communication” as that term is defined



                                           10
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 11 of 34



by 15 U.S.C. § 1692a(2).

      46.    The Income Execution stated that Palisades was “the current creditor,

as assignee to whom this debt is owed.”

      47.    The Income Execution commanded Plaintiff to begin sending 10% of his

income to the Marshall, so that the Marshall could then forward that money to

Houslanger & Associates, PLLC, as attorneys for Palisades.

      48.    Moreover, the Income Execution threatened that, should Plaintiff

refuse to send 10% of his income to the Marshall within 20 days, the Marshall would

forward the income execution to Plaintiff’s employer, and that Plaintiff’s employer

would begin sending 10% of Plaintiff’s income to the Marshall – all for the purpose

of forwarding that money to Houslanger & Associates, PLLC, as attorneys for

Palisades.

      49.    In short, the Income Execution represented that Palisades had the

right to execute upon the judgment obtained by Centurion Capital Corporation –

and, specifically, that Palisades had the right to garnish Plaintiff’s income and pay

over poundage to the Marshall from any amounts collected.

      50.    For reasons more fully explained above in paragraphs 32 through 41,

by signing the Income Execution, the attorney employed by Houslanger &

Associates, PLLC represented that he had reviewed the judgment in the Buffalo

City Court case as well as any other documents necessary to satisfy himself that a

judgment existed, and that Palisades was legally entitled to execute the judgment.




                                          11
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 12 of 34



            Defendants Were Not Legally Entitled to Use Post-Judgment
                 Remedies to Collect Upon Centurion’s Judgment

      51.    Contrary to that representation, however, neither Palisades nor any of

its alleged predecessors in interest ever took the steps required by New York State

Law to take assignment of the judgment or to enforce the judgment.

      52.    Specifically, no copy of the instrument on which Palisades’ authority is

based was ever filed at the Buffalo City Court – as required by CPLR 5019(c) – as

evidenced by the fact that such copy is completely absent from Clerk’s publicly

available file on the case.

      53.    Moreover, neither the assignor, Centurion Capital Corporation, nor

the assignee, Palisades, ever notified Plaintiff of the assignment of the judgment,

as required by Cardello.

      54.    Because neither Centurion Capital Corporation nor Palisades followed

CPLR 5019(c) or Cardello, Palisades lacked legal authority either to execute upon

the Buffalo City Court judgment, and Houslanger & Associates, PLLC’s

representation to the contrary in the Income Execution was false and misleading.

      55.    On information and belief, no attorney at Houslanger & Associates,

PLLC reviewed the Buffalo City Court judgment before the Income Execution was

signed.

      56.    On information and belief, Houslanger & Associates, PLLC never

asked Palisades to provide it with a copy of the instrument upon which Palisades’s

alleged authority to execute upon the judgment was based, nor did any attorney

review any such documents.

                                          12
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 13 of 34



      57.    Thus, Houslanger & Associates, PLLC did not conduct the review of

the Buffalo City Court judgment that, by signing the Income Execution, it

represented that it had performed.

      58.    The Income Execution did not contain a disclaimer stating that no

attorney had personally reviewed the particular circumstances of Plaintiff’s

account.

      59.    Here, Plaintiff never knew about the 2006 Buffalo City Court case,

and Centurion Capital Corporation obtained a default judgment – because the

process server hired by Centurion’s attorneys nailed and mailed the summons and

complaint to an address where Plaintiff no longer lived.

      60.    Thus, Judge Straniere’s explanation of why CPLR 5019(c) and

Cardello are material is especially relevant to Plaintiff’s situation.

      61.    Defendants subsequently received $572.45 by executing on Plaintiff’s

income, as they later admitted in an email to Plaintiff’s attorneys. A copy of the

email chain containing this admission is attached to this Complaint as Exhibit B.

                Further Confirmation that Defendants Never Took
              the Steps Necessary to Enforce the Centurion Judgment

      62.    On March 23, 2015 Plaintiff, by and through his attorney, contacted

Houslanger & Associates, PLLC, by and through Todd Houslanger. Plaintiff

requested that Mr. Houslanger provide a copy of the chain of title proving that

Palisades had a right to enforce the default judgment obtained against Plaintiff by

Centurion. See Exhibit B. Houslanger & Associates, PLLC, by and through Todd

Houslanger, provided the following documents in response to that request:

                                           13
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 14 of 34



            a. A purported Bill of Sale (signed in duplicates) between
               Great Seneca Financial Corporation and Palisades
               Acquisition XVI, LLC dated March 5, 2007,; and

            b. A purported Bill of Sale between Palisades Acquisition
               XV, LLC and Palisades Acquisition XVI, LLC dated
               March 5, 2007.None of the documents provided to
               Plaintiff make any reference to Plaintiff, Centurion
               Capital Corporation, or the default judgment obtained
               against Plaintiff.

Copies of these documents are attached to this Complaint as Exhibit C.

      63.     None of the documents provided to Plaintiff establish that the default

judgment obtained against Plaintiff was ever assigned, much less that the default

judgment was ultimately assigned to Palisades XVI, LLC.

      64.     On April 22, 2015, Plaintiff contacted Houslanger & Associates by and

through Todd Houslanger, and informed it that none of the documents purportedly

showing chain of title mention Centurion Capital Corp, or identify the default

judgment taken against Plaintiff by Centurion Capital Corp. See Exhibit B.

      65.     On May 7, 2015 Todd Houslanger responded via email. He reiterated

his belief that the documents previously provided on March 23, 2015 evidenced “the

assignment.” He added that this assignment was for a “pool of matters” in which

Plaintiff was apparently allegedly included. He stated “[t]his is how they did things

at the time of the assignment.” See Exhibit B.

      66.     Plaintiff later learned that the “pool of matters” referred to by Mr.

Houslanger involved a massive portfolio which Palisades Acquisition XVI, LLC

allegedly acquired in March of 2007. A copy of a press release concerning this

particular acquisition is attached to this Complaint as Exhibit D; a later press

                                           14
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 15 of 34



release that referred to this massive portfolio as the “Great Seneca Portfolio” is

attached as Exhibit E.

      67.    According to an annual report it filed with the Securities & Exchange

Commission Asta estimated the face value of the debts contained in the Great

Seneca Portfolio to be $6.9 billion, yet Palisades paid only $300 million for it. In

other words, Palisades paid roughly four cents per dollar of debt allegedly acquired.

The portfolio was made up of “predominantly credit card accounts and includes

accounts in collection litigation and accounts as to which the sellers have been

awarded judgments and other traditional chargeoffs.” A copy of the Annual Report

is attached to this Complaint as Exhibit F.

      68.    Shortly after purchasing roughly $6.9 billion in debt, Asta CEO Gary

Stern indicated that there would be no corresponding ramp-up in Palisades’s

servicing capacity, commenting, “This significant portfolio purchase . . . will further

demonstrate our outsourcing strategy and our ability to absorb such a large

purchase without adding materially to our infrastructure.” See Exhibit D.

      69.    The terms of the Great Seneca Portfolio purchase agreement were

described as follows in the Annual Report:

             Under the Portfolio Purchase Agreement, we assumed
             certain risks associated with the Portfolio Purchase. The
             representations and warranties with respect to the
             Portfolio which we received from the Sellers have
             limitations both in scope and, in certain cases, duration,
             including a limitation of our put-back rights with respect
             to certain types of claims, a requirement that certain
             claims be brought within 120 days of closing or be deemed
             waived, and a limitation with respect to the Sellers’
             responsibilities for acts of prior owners. Other than the


                                           15
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 16 of 34



              representations contained in the Portfolio Purchase
              Agreement, the accounts were sold as is. No assurances
              can be given that we will have an adequate remedy if our
              understandings about the quality, quantity and
              characteristics of the Accounts in the Portfolio prove to be
              contrary to our expectations.”

See Exhibit F at 13.

       70.    Palisades apparently did not conduct a thorough review of the quality

of the assets in the Great Seneca Portfolio, but instead only conducted an “initial

review” about which it could make “no assurances.” See Id.

       71.    Shortly after the purchase, Palisades adopted a “current strategy of

suing debtors” to avoid a “slowing of collections” which could cause it to default on

its obligations to its creditors. See Id.

       72.    A copy of Asta’s August 10, 2015 quarterly statement is attached to

this Complaint as Exhibit G. On page 53, the quarterly statement states:

              Impairments – There were no impairments in the nine
              month period ended June 30, 2015 as compared to $19.6
              million recorded during the nine month period ended
              June 30, 2014. The $19.6 million of impairments in the
              nine month period ended June 30, 2014 was comprised of
              $14.0 million from the Great Seneca Portfolio…The Great
              Seneca portfolio was purchased in March 2007. The
              portfolio was purchased on the secondary market and as
              such accounts included in the portfolio were 5 to 6 years
              old at the time of purchase. Purchasing portfolios on the
              secondary market was not a normal course of action for us
              at the time, as we primarily purchased accounts from the
              originator of the accounts. This action of purchasing from
              the secondary market played a role in the determination
              in March 2008 that we could no longer reasonably
              forecast cash collections and therefore switched the
              portfolio over to the cost recovery portfolio. Based upon
              the age of the Great Seneca Portfolio in June 2014 (over
              seven years from our purchase date, and 12 to 13 years


                                            16
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 17 of 34



             from the inception of the portfolio) the portfolio was
             clearly on the outer bounds of our collection forecasts.
             Based upon the significantly reduced collection forecast
             and the lower valuation of the judgments as they age, we
             determined an impairment of $14 million was necessary
             in June 2014.

      73.    Great Seneca Financial filed formal articles of dissolution on March 25,

2009, and these articles were accepted by the state of Maryland. See Hartman v.

Great Seneca Financial Corp, 596 F.3d 606, 617-618 (6th Cir. 2009).

      74.    As of August 20, 2015, Asta Funding, Inc.’s website represented that,

after it purchases portfolios, it will not “burden[]” the seller with “overwhelming

requests for documentation, or ongoing communications with debtors whose

accounts have been sold.” A print-out of this page of Asta’s website is attached to

this Complaint as Exhibit H.

      75.    Moreover, a review of New York and federal caselaw indicates that

Defendants Todd Houslanger, Houslanger & Associates, PLLC, and Palisades have

engaged in a pattern and practice initiating and enforcing post-judgment remedies

against large numbers of judgment debtors, without documentation sufficient to

prove that the Defendants have any right to enforce said judgments:

             a. Defendants Todd Houslanger, Houslanger &
                Houslanger, and Palisades XVI, LLC have an
                established practice of enforcing post judgment
                remedies many years after the original judgment was
                taken. See Okyere v. Palisades Collection, LLC, 961
                F.Supp.2d 508, 510 (S.D.N.Y. 2013) (Noting that a
                default judgment was taken against the Plaintiff in
                2004, and that Palisades, by and through Todd
                Houslanger, enforced post judgment remedies “[n]early
                seven years later.”); Musah v. Houslanger & Associates,
                PLLC, 962 F. Supp. 2d 636, 637 (S.D.N.Y. 2013)


                                          17
Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 18 of 34



         (pursuing post judgment remedies in 2011 for a
         judgment from 1997).

       b. In Centurion Capital Corp. v. Guarino, 38 Misc. 3d
          1216(A), 966 N.Y.S.2d 345 (Civ. Ct. 2012), Palisades
          XVI, LLC (represented by Todd Houslanger of
          Houslanger & Associates) was noted to be filing
          assignments of “judgements” with “so many defects”
          and in such “large number[s]” that the court “had to
          intervene” to determine if “due process rights had been
          protected.” Id. at *4. Particularly troubling to the court
          were “fundamental” discrepancies between the “name
          of the plaintiff and designated counsel in the court file
          and those on the papers being submitted by [Plaintiffs,
          including Palisades XVI, LLC and, interestingly,
          Centurion].” Id. While the court ultimately lifted the
          stay it had previously issued regarding the enforcement
          of post judgment remedies by Palisades, it noted that
          any defendant who seeks to vacate a judgment obtained
          by Palisades would be entitled to raise the issues
          addressed in its opinion. Id. at *8. Upon information
          and belief, and based on the entirety of the other facts
          laid out in this complaint, Todd Houslanger was the
          attorney who was filing many of the assignments of
          judgment noted by the court in Centurion Capital Corp.
          v. Guarino.

       c. In Colonial Credit Corp. v. Beyers, 46 Misc. 3d 1221(A)
          (N.Y. Civ. Ct. 2015), Colonial Credit Corp, an assignee
          of Bally’s Fitness Center, took a default judgment
          against an alleged debtor in 2005. Roughly seven years
          later, “Palisades Collection LLC as successor to Great
          Seneca Financial Corp” filed a notice to change
          attorneys from Wolpoff & Abramson, LLP to
          “Houslanger & Associates, PLLC” in June of 2012. Id.
          at 2-3. On December 18, 2012 the court ordered
          Defendants, including Palisades Collection LLC and
          Houslanger & Associates, PLLC, to provide proof of
          chain of title, as well as proof that proper notice had
          been given to the Defendant. Id. at 3. Defendants
          apparently did not respond to this request. Id. Further
          review of the file by the court revealed that the
          judgment had already been satisfied in July of 2007. Id.
          The court then ordered Defendants to appear at a
          conference to “explain why they should not either be
                                    18
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 19 of 34



               held in contempt or assessed costs for filing consents to
               change attorneys more than five years…after this
               matter was satisfied.” Id. at 4. Neither of the
               Defendants appeared, and simply ignored the court
               order. Id. The court subsequently imposed sanctions
               against both Palisades, and Houslanger & Associates.
               Id. at 4-5. (Defendants have provided evidence
               indicating that, upon making assurances to the court
               that steps would be taken to ensure that no further
               collection activity would be taken on the previously
               satisfied account, that the sanctions were ultimately
               lifted. See Dkt #17-13.)

             d. Plaintiff’s attorneys previously brought suit against
                Houslanger & Associates, PLLC for attempting to
                enforce post judgment remedies without any legal right
                to do so in the matter of Argenteri v. Credigy
                Receivables Inc. et al, (W.D.N.Y. Civil Action No. 1:14-
                cv- 00425). During the course of that case, Mr.
                Houslanger failed to provide any documents
                demonstrating a valid assignment from the original
                creditor to Credigy.

                         CLASS ACTION ALLEGATIONS

      76.    Plaintiffs bring this case as a class action under Rule 23 of the Federal

Rules of Civil Procedure 23. A class action is appropriate and preferable in this case

because:

             a. Numerosity: Based on the fact that, in one case, the
                court noted that Defendants were filing post judgment
                documents in such “large number[s]” that the court
                “had to intervene” to determine if “due process rights
                had been protected,” see paragraph 66.b, it appears
                that the class is so numerous that joinder of all
                members is impractical.

             b. Common Questions Predominate: There are questions
                of law and fact common to the class that predominate
                over any questions affecting only individual class
                members, specifically, whether the Defendants’
                initiation and enforcement of post judgment remedies


                                          19
Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 20 of 34



          violated 15 U.S.C. §1692c(b) 1692e, 1692e(2), 1692e(3),
          1692e(4), 1692e(5), 1692e(10), 1692f, 1692f(1), NY GBL
          §349, and New York Judiciary Law §487. The only
          individual issues are the identification of the
          consumers who received post judgment legal process
          (i.e. the class members) initiated by Defendants. These
          issues are matters capable of ministerial
          determination from Defendants’ records.

       c. Typicality: The Plaintiff’s claims are typical of other
          class members. Plaintiff and all members of the
          Plaintiff’s classes have claims arising out of the
          Defendants’ unlawful initiation and enforcement of
          post judgment remedies. The entire class will benefit
          from the remedial and monetary relief sought in this
          action.

       d. Adequacy: The Plaintiff will fairly and adequately
          protect the interests of the class members insofar as
          Plaintiff has no interests that are adverse to the
          absent class members. The Plaintiff is committed to
          vigorously litigating this matter. Plaintiff has also
          retained counsel experienced in handling consumer
          lawsuits, complex legal issues, and class actions.
          Neither the individual Plaintiff, nor his counsel have
          any interests which might cause them not to
          vigorously pursue the instant class action lawsuit.

       e. Superiority: A class action is superior to the other
          available means for the fair and efficient adjudication
          of this controversy because individual joinder of all
          members would be impracticable. Class action
          treatment will permit a large number of similarly
          situated persons to prosecute their common claims in a
          single forum efficiently and without unnecessary
          duplication of effort and expense that individual
          actions would engender. The members of the class are
          generally unsophisticated consumers, whose rights
          will note be vindicated in the absence of a class action.
          Prosecution of separate actions by individual members
          of the class would also create the risk of inconsistent
          and varying adjudications resulting in the
          establishment of inconsistent or varying standards for
          the parties and would not be in the interests of judicial


                                    20
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 21 of 34



                 economy.

      77.    If the facts are discovered to be appropriate, Plaintiff will seek to

certify the class under Rule 23(b)(1), Rule 23(b)(2) and/or Rule 23(b)(3) of the

Federal Rules of Civil Procedure.

      78.    Based on further discovery and further investigation (including, but no

limited to, Defendant’s disclosure of class size and net worth), Plaintiff may, in

addition to moving for class certification using modified definitions of the classes,

class claims, and the class periods, seek class certification only as to particular

issues as permitted under Fed. R. Civ. P. 23(c)(4).

                                     COUNT ONE
         VIOLATIONS OF THE FDCPA BY ALL NAMED DEFENDANTS

      79.    Plaintiffs reallege and reincorporate by reference the allegations in the

preceding paragraphs of this Complaint.

      80.    This count is brought by Plaintiff, individually and on behalf of a class

consisting of consumers with New York addresses, who:

             a. Within one year of August 27, 2015;

             b. Had an income execution forwarded to their employer
                bearing the signature of Todd Houslanger (or any
                other attorney employed by Houslanger & Associates);
                or

             c. Had their bank account restrained after a subpoena
                and/or restraining notice bearing Todd Houslanger’s
                signature (or any other attorney employed by
                Houslanger & Associates) was forwarded to their
                bank;

             d. In which Defendant Todd Houslanger represented that
                Palisades Acquisition XVI, LLC was the “current
                creditor” (or employed any other substantially similar
                                           21
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 22 of 34



                 language) by way of assignment; and

             e. Subsequently had their wages garnished, or had
                money taken from their bank accounts pursuant to
                post judgment remedies initiated and enforced against
                them by Defendant Todd Houslanger.

      81.    Section 1692c(b) of the FDCPA prohibits a debt collector from

communicating, in connection with the collection of any debt, with any person other

than a consumer, his attorney, or a consumer reporting agency, unless one of

several exceptions applies.

      82.    Section 1692e of the FDCPA prohibits a debt collector from using any

false, deceptive, or misleading representations in connection with the collection of

any debt.

      83.    Specifically, FDCPA §1692e(2)(A) states that a debt collector cannot

make a “false representation of the character, amount, or legal status of any debt.”

      84.    Furthermore, FDCPA §1692e(3) prohibits a debt collector from making

a “false representation or implication that any individual is an attorney or that any

communication is from an attorney.”

      85.    Furthermore, FDCPA §1692e(4) prohibits a debt collector from a

“representation or implication that nonpayment of any debt will result in the arrest

or imprisonment of any person or the seizure, garnishment, attachment, or sale of

any property or wages of any person unless such action is lawful and the debt

collector or creditor intends to take such action.”

      86.    Furthermore, FDCPA §1692e(5) prohibits a debt collector from making

a “threat to take any action that cannot legally be taken.”

                                           22
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 23 of 34



         87.   Furthermore, FDCPA §1692e(10) prohibits a debt collector from using

any “false representation or deceptive means to collect or attempt to collect any

debt.”

         88.   FDCPA §1692f prohibits a debt collector from “using unfair or

unconscionable means to collect or attempt to collect any debt.”

         89.   Specifically, FDCPA §1692f(1) prohibits a debt collector from collecting

“any amount…unless such amount is expressly authorized by the agreement

creating the debt or permitted by law.”

         90.   Defendant Houslanger & Associates, PLLC and Todd Houslanger

violated 15 U.S.C. §1692e, §1692e(2), §1692e (3), §1692e(4), §1692e(5), §1692e(10) ,

§1692f and 15 U.S.C. §1692f(1) by personally signing, forwarding, and enforcing

post judgment remedies against class members without conducting even a minimal

review into the factual and legal basis supporting the right of his client, Palisades

Acquisition XVI, LLC, to initiate and enforce post-judgment remedies. These actions

were misleading in that they gave the impression that Palisades was entitled to use

post-judgment remedies despite the facts that (1) Palisades Acquisition XVI, LLC

lacked any valid assignment transferring interest in the judgments entered against

class members; (2) Palisades Acquisition XVI, LLC never publicly filed in the

appropriate courts copies of the instruments on which its authority was based,

acknowledged in the form required to entitle a deed to be recorded; and (3)

Palisades Acquisition XVI, LLC’s and their alleged predecessors in interest never

gave notice to class members that they were assigning their judgments. These



                                           23
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 24 of 34



actions were also misleading in that, by signing and enforcing income executions on

class members’ wages and subpoenas and restraints directed to class members’

banking institutions, Todd Houslanger and/or Houslanger & Associates, PLLC

represented that they had conducted a minimal review to satisfy themselves that

judgments existed, and that Palisades Acquisition XVI, LLC was entitled to execute

upon those judgments against class members. However, as pled in this Complaint

and upon further information and belief, Defendant Todd Houslanger and

Houslanger & Associates, PLLC did not conduct even a minimal review sufficient to

satisfy themselves that Palisades Acquisition XVI, LLC was entitled to enforce post

judgment remedies against class members. Defendants Todd Houslanger’s and

Houslanger & Associates, PLLC’s actions were also unfair and unconscionable

because they resulted in money being collected from Plaintiff, and other class

members, despite the fact that Palisades had no legal right to collect from Plaintiff

and other class members. Specifically, not only did Defendants lack legal authority

to collect the underlying debts, but – because Defendants were not entitled to use

post- judgment remedies – Defendants lacked legal authority to add the 5%

poundage fee to each class member’s collection account.

      91.    Moreover, Todd Houslanger and Houslanger & Associates, PLLC

violated FDCPA § 1692c(b) by communicating with Marshalls and Sheriffs and,

indirectly, with class members’ employers and banks, concerning alleged debts by

issuing income executions. These income executions were not “reasonably necessary

to effectuate a post-judgment judicial remedy” because, as Todd Houslanger’s and/or



                                          24
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 25 of 34



Houslanger & Associates, PLLC’s client was not entitled to use post-judgment

remedies, sending the income executions was neither reasonable nor necessary.

      92.    Defendant Houslanger & Associates, PLLC is vicariously liable for

Defendant Todd Houslanger’s violations of 15 U.S.C. §1692c(b), §1692e, §1692e(2),

§1692e (3), §1692e(4), §1692e(5), §1692e(10), §1692f and 15 U.S.C. §1692f(1)

because Defendant Todd Houslanger was acting within the scope of his employment

at Houslanger & Associates, PLLC. Additionally, they are responsible for other

attorneys employed by Houslanger & Associates who, within the scope of their

employment, initiated and enforce post judgment remedies without conducting a

good faith investigation into the legal and factual basis for doing so.

      93.    Defendant Palisades Acquisition XVI, LLC is vicariously liable for

Defendants Todd Houslanger and Houslanger & Associates, PLLC’s violations of 15

U.S.C. §1692c(b), § 1692e, §1692e(2), §1692e (3), §1692e(4), §1692e(5), §1692e(10),

§1692f and 15 U.S.C. §1692f(1), because both Todd Houslanger and Houslanger &

Associates, PLLC were their attorneys and agents in-fact, who were acting within

the scope of their authority. Defendant Palisades Acquisition XVI, LLC further had

actual or constructive knowledge that Defendants Todd Houslanger and Houslanger

& Associates, PLLC were not conducting a meaningful investigation into the

underlying documents prior to initiating and enforcing post judgment remedies

which certified that Palisades Acquisition XVI, LLC was the current creditor as

assignee of the judgment creditor.

      94.    Defendant Palisades’ is also individually liable for violating 15 U.S.C.



                                           25
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 26 of 34



§1692c(b), §1692e, §1692e(2), §1692e(3), §1692e(4), §1692e(5), §1692e(10), §1692f

and 15 U.S.C. §1692f(1) because it has actual or constructive knowledge that it

lacked standing to enforce post judgment remedies against Plaintiff and other class

members, but employed Todd Houslanger and Houslanger & Associates, PLLC to

initiate and enforce post judgment remedies against Plaintiff and other class

members anyway.

      95.    Defendant Palisades Asta Funding, Inc. is vicariously liable for

Defendants Palisades, Todd Houslanger’s, and Houslanger & Associates, PLLC’s

violations of 15 U.S.C. §1692e, §1692e(2), §1692e (3), §1692e(4), §1692e(5),

§1692e(10), §1692f and 15 U.S.C. §1692f(1) because (a) both Todd Houslanger and

Houslanger & Associates, PLLC were Palisades attorneys and agents in-fact, who

were acting within the scope of their authority, and (c) Asta Funding, Inc. had the

right and ability to supervise Palisades, and had a direct financial interest in the

manner in which Palisades managed the Great Seneca portfolio. Defendant Asta

Funding, Inc., further, had actual or constructive knowledge that Defendants

Palisades, Todd Houslanger’s, and Houslanger & Associates, PLLC were not

conducting a meaningful investigation into the underlying documents prior to

initiating and enforcing post judgment remedies which certified that Palisades

Acquisition XVI, LLC was the current creditor as assignee of the judgment creditor.

      96.    Defendant Asta Funding, Inc. is also individually liable for violating 15

U.S.C. §1692c(b), §1692e, §1692e(2), §1692e(3), §1692e(4), §1692e(5), §1692e(10),

§1692f and 15 U.S.C. §1692f(1) because it has actual or constructive knowledge that



                                          26
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 27 of 34



Palisades lacked standing to enforce post judgment remedies against Plaintiff and

other class members, but employed Todd Houslanger and Houslanger & Associates,

PLLC to initiate and enforce post judgment remedies against Plaintiff and other

class members anyway.

         97.   Defendant Todd Houslanger is personally liable for the tortious acts of

Houslanger & Associates, PLLC because (a) he is the owner, founder, and managing

attorney of of Houslanger & Associates, PLLC, (b) he personally developed and was

instrumental in implementing the patterns and practices of Houslanger &

Associates, PLLC with respect to the collection of consumer debts as alleged in this

complaint, (c) he approved the signing and serving of income executions by himself

and other employees of Defendant Houslanger & Associates, PLLC on behalf of

purported assignees of judgments without first conducting an investigation to

determine whether proof of the purported assignment could be established, and (d)

the tortious conduct alleged in this complaint done in accordance with the

instructions of Todd Houslanger in his capacity of managing attorney of Defendant

Houslanger & Associates, PLLC.

         98.   As a direct and proximate result of the Defendants’ FDCPA violations

as alleged herein, Plaintiffs have suffered actual damages in an amount to be

determined at trial, and are also entitled to statutory damages, attorneys’ fees, and

costs.

                               COUNT TWO
           VIOLATIONS OF NY GBL §349 BY ALL NAMED DEFENDANTS

         99.   Plaintiffs reallege and reincorporate by reference the allegations in the

                                           27
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 28 of 34



preceding paragraphs of this Complaint.

      100.   This count is brought by Plaintiff, individually and on behalf of a class

consisting of consumers with New York addresses, who:

             a. Within one year of August 27, 2015;

             b. Had an income execution forwarded to their employer
                bearing the signature of Todd Houslanger (or any
                other attorney employed by Houslanger & Associates,
                PLLC); or

             c. Had their bank account restrained after a subpoena
                and/or restraining notice bearing Todd Houslanger’s
                signature (or any other attorney employed by
                Houslanger & Associates, PLLC) was forwarded to
                their bank;

             d. In which Defendant Todd Houslanger and/or
                Houslanger & Associates, PLLC represented that
                Palisades Acquisition XVI, LLC was the “current
                creditor” (or employed any other substantially similar
                language) by way of assignment; and

             e. Subsequently had their wages garnished, or had
                money taken from their bank accounts pursuant to
                post judgment remedies initiated and enforced against
                them by Defendants Todd Houslanger and/or
                Houslanger & Associates, PLLC.

      101.   The Defendants’ collection actions complained of herein, include

making written representations to Plaintiff and other class members that were

false, deceptive, and misleading in that they implied that Todd Houslanger and

Houslanger & Associates, PLLC had conducted a good faith review of whether

Palisades Acquisition XVI, LLC was entitled to initiate and enforce post judgment

remedies against Plaintiff and other class members.

      102.   The Defendants’ collection actions complained of herein, include

                                          28
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 29 of 34



making written representations to Plaintiff and other class members that were

false, deceptive and misleading in that they (a) implied that Palisades Acquisition

XVI, LLC was the current creditor by way of assignment from the judgment

creditor, when, in fact, Palisades Acquisition XVI, LLC has no documentation to

support that claim; and (b) implied that defendants Todd Houslanger and/or

Houslanger & Associates, PLLC had conducted a good faith investigation into the

legal and factual bases for Palisades Acquisition XVI, LLC to initiate and enforce

post judgment remedies against class members when, in fact, no such good faith

investigation had occurred.

      103.    The Defendants’ collection actions complained of herein, included

the false, misleading, and deceptive practice of taking money from the wages and

bank accounts of Plaintiff and other class members despite the fact that

Palisades Acquisition XVI, LLC had no legal right to do so.

      104.   The Defendants’ actions complained of herein were committed in the

conduct of business, trade, commerce or the furnishing of service in this state and

constituted a violation of NY GBL §349 independent of whether it also

constituted a violation of any other law.

      105.   The Defendants’ actions complained of herein were consumer-

oriented, involving deceptive representations made in form/standardized

correspondence with large numbers of consumers. The violations alleged herein

are recurring and have a broad impact upon the public.

      106.   Indeed, although Plaintiff cannot say with certitude exactly how



                                            29
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 30 of 34



many individuals have been subjected to Defendants’ false, misleading, and

deceptive acts, it is virtually certain to be in the hundreds, if not thousands.

      107.   Defendants’ deceptive acts, by their nature, involved material

misrepresentations regarding alleged obligations owed to Palisades Acquisition

XVI, LLC by Plaintiff and other class members.

      108.   Defendants engaged in such conduct in the course of trade and

commerce.

      109.   Defendants willfully, knowingly and/or recklessly disregarded the

unlawful nature of the debts they sought to collect from Plaintiff and other

similarly situated consumers in the State of New York.

      110.   Defendant Houslanger & Associates, PLLC is vicariously liable for

Defendant Todd Houslanger’s violations of NY GBL §349 because Defendant

Todd Houslanger was acting within the scope of his employment at Houslanger &

Associates, PLLC. Additionally, they are responsible for other attorneys

employed by Houslanger & Associates who, within the scope of their employment,

initiated and enforce post judgment remedies without conducting a good faith

investigation into the legal and factual basis for doing so.

      111.   Defendant Palisades Acquisition XVI, LLC is vicariously liable for

Defendants Todd Houslanger and Houslanger & Associates, PLLC’s violations of

NY GBL §349 because both Todd Houslanger and Houslanger & Associates,

PLLC were their attorneys and agents in-fact, who were acting within the scope

of their authority. Defendant Palisades Acquisition XVI, LLC further had actual



                                           30
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 31 of 34



or constructive knowledge that Defendants Todd Houslanger and Houslanger &

Associates, PLLC were not conducting a meaningful investigation into the

underlying documents prior to initiating and enforcing post judgment remedies

which certified that Palisades Acquisition XVI, LLC was the current creditor as

assignee of the judgment creditor.

      112.   Defendant Palisades’ is also individually liable for violating NY GBL

§349 because it has actual or constructive knowledge that it lacked standing to

enforce post judgment remedies against Plaintiff and other class members, but

employed Todd Houslanger and Houslanger & Associates, PLLC to initiate and

enforce post judgment remedies against Plaintiff and other class members

anyway.

      113.   Defendant Palisades Asta Funding, Inc. is vicariously liable for

Defendants Palisades, Todd Houslanger’s, and Houslanger & Associates, PLLC’s

violations of NY GBL §349 because (a) both Todd Houslanger and Houslanger &

Associates, PLLC were Palisades attorneys and agents in-fact, who were acting

within the scope of their authority, and (b) Asta Funding, Inc. had the right and

ability to supervise Palisades, and had a direct financial interest in the manner

in which Palisades managed the Great Seneca portfolio. Further, Defendant Asta

Funding, Inc. had actual or constructive knowledge that Defendants Palisades,

Todd Houslanger’s, and Houslanger & Associates, PLLC were not conducting a

meaningful investigation into the underlying documents prior to initiating and

enforcing post judgment remedies which certified that Palisades Acquisition XVI,



                                         31
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 32 of 34



LLC was the current creditor as assignee of the judgment creditor.

      114.   Defendant Asta Funding, Inc. is also individually liable for violating

NY GBL §349 because it has actual or constructive knowledge that Palisades

lacked standing to enforce post judgment remedies against Plaintiff and other

class members, but employed Todd Houslanger and Houslanger & Associates,

PLLC to initiate and enforce post judgment remedies against Plaintiff and other

class members anyway.

      115.   Defendant Todd Houslanger is personally liable for the tortious acts

of Houslanger & Associates, PLLC because (a) he is the owner, founder, and

managing attorney of of Houslanger & Associates, PLLC, (b) he personally

developed and was instrumental in implementing the patterns and practices of

Houslanger & Associates, PLLC with respect to the collection of consumer debts

as alleged in this complaint, (c) he approved the signing and serving of income

executions by himself and other employees of Defendant Houslanger &

Associates, PLLC on behalf of purported assignees of judgments without first

conducting an investigation to determine whether proof of the purported

assignment could be established, and (d) the tortious conduct alleged in this

complaint done in accordance with the instructions of Todd Houslanger in his

capacity of managing attorney of Defendant Houslanger & Associates, PLLC.

      116.   As a direct and proximate result of Defendants’ violations of NY

GBL §349, Plaintiff and the class of consumers he seeks to represent have

suffered compensable harm and are entitled to preliminary and permanent



                                         32
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 33 of 34



injunctive relief, and to recover actual and treble damages, costs and attorney’s

fees.

        WHEREFORE, Plaintiff respectfully requests that grant the following relief

against Defendants:

              (1)   An order certifying this case as a class action under
                    Fed.R.Civ.P. 23;

              (2)   A judgment declaring that the Defendants have
                    committed the violations of law alleged in this action;

              (3)   An order enjoining and directing Defendants to
                    comply with the New York Civil Procedure Law and
                    Rules; to cease engaging in debt collection practices
                    that violate the FDCPA and NY GBL §349; to cease
                    the initiation and enforcement of judgments,
                    including those currently being enforced, unless they
                    possess legally sufficient assignments from all prior
                    judgment owners, have filed said assignments with
                    the appropriate court of record, and have given the
                    Plaintiffs notice of the assignment as required by
                    Chase Bank USA v. Cardello, 27 Misc. 3d 791, 794
                    (N.Y. Civ. Ct. 2010);

              (4)   Actual and/or compensatory damages against all
                    Defendants in an amount to be proven at trial;

              (5)   Statutory damages pursuant to the FDCPA, and NY
                    GBL §349;

              (6)   Treble damages pursuant to NY GBL §349; and

              (7)   Such other and further relief that to this Court may
                    seem just and proper.




                                           33
    Case 1:15-cv-00018-LJV-MJR Document 114 Filed 08/29/19 Page 34 of 34




                                    JURY DEMAND

       Please take notice that Plaintiff demands trial by jury with respect to

 all claims and all issues in this action.

Dated: August 29, 2019
       St. Louis, Mo.

                                         /s/ Jonathan R. Miller
                                         Jonathan R. Miller
                                         One of Plaintiff’s Attorneys

Attorneys for Plaintiff:

Timothy Hiller
Seth Andrews
Kenneth Hiller
Law Offices of Kenneth Hiller, PLLC
6000 North Bailey Ave., Suite 1A
Amherst, NY 14226
(716) 564-3288
Email: thiller@kennethhiller.com

Brian L. Bromberg
Bromberg Law Office, P.C.
26 Broadway, 27th Floor
New York, NY 10004
(212) 248-7906
Email: brian@bromberglawoffice.com

Jonathan R. Miller
Law Office of Jonathan Miller, LLC
449 N. Euclid St., Ste. 140
St. Louis, MO 63108
(314) 582-1892
Email: jonathan@stlconsumerlaw.com




                                             34
